Citation Nr: 1431004	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claim for service connection for a right foot disability.  

The Veteran originally also appealed the issue of entitlement to service connection for a right wrist disability.  A December 2011 rating decision granted service connection for a right wrist scar, residuals ganglion cyst removal, effective May 20, 2010.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for a right wrist disability, and therefore, that issue is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2011 substantive appeal, the Veteran requested a travel board hearing in connection with this appeal.  In a May 2011 statement, the Veteran indicated that instead of a travel board hearing, he wished to have a video conference hearing to be held at the RO in Louisville, Kentucky.  As that requested hearing has not yet been conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing in connection with his appeal to be held at the RO in Louisville, Kentucky.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



